DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:

 claim 10 recites the broad recitation “within 50 metres”, and the claim also recites “more preferably still within 10 metres” which is the narrower statement of the range/limitation. 
The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 10, 11, 19-22, 25, 26, 30 and 34 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hudson (US Patent Application Publication No. 2014/0320301).
In reference to claim 1, Hudson discloses a wireless communication enabled well installation comprising downhole metallic structure 52/3’ (pars. 0052 and 0068) and downhole repeater apparatus 55 for receiving signals and in response transmitting signals onwards (par. 0071, “the electrical module 55 may be arranged to apply signals to the metallic structure 3' in the lateral bore for onward transmission”), the repeater apparatus 55 being arranged for at least one of receiving the signals by picking up electrical signals from the downhole metallic structure 52 (par. 0069) and transmitting the signals onwards by applying at least one of electrical and acoustic signals to the downhole metallic structure 3’ (par. 0071), wherein 

the well installation comprises a remote power arrangement 4 comprising a remote power source for powering the repeater apparatus 55 (par. 0058), said remote power source being provided at a location which is spaced from the region where the repeater apparatus 55 is arranged for at least one of picking up signals from the downhole metallic structure 52/3’ and applying signals to the downhole metallic structure 52/3’ (Fig. 4), wherein 
the first run of downhole metallic pipe 3’ extends further into the borehole than the second run of downhole metallic pipe 52, such that the second run of downhole metallic pipe 52 has a lower end past which the first run of downhole metallic pipe 3’ extends (Fig. 4); and 
the repeater apparatus 55 is disposed in the region of the lower end of the second run of downhole metallic pipe 52 and arranged for at least one of picking up signals from the downhole metallic structure 52/3’ in the region of said lower end and applying signals to the downhole metallic structure 52/3’ in the region of said lower end (Fig. 4, par. 0071).
In reference to claim 2, Hudson discloses that the remote power arrangement comprises a harvesting device for harvesting electrical power from the downhole metallic structure 52/3’ (par. 0058).
In reference to claim 3, Hudson discloses that the remote power arrangement comprises a harvesting device for harvesting electrical power from the downhole metallic structure 52/3’ and the remote power source comprises an electrical power source for applying electrical current to the downhole structure (Fig. 4, par. 0058).

In reference to claim 7, Hudson discloses that the installation further comprises an insulating centraliser 53 provided in the annulus towards the lower end of the second run of downhole metallic pipe 52 (Fig. 4) for holding the second run of downhole metallic pipe 52 away from the first run of downhole metallic pipe 3’ and the repeater apparatus 55 is arranged for at least one of picking up signals from the downhole metallic structure 52/3’ in the region of the insulating centraliser 53 and applying signals to the downhole metallic structure 52/3’ in the region of the insulating centraliser 53 (Fig. 4, par. 0071).
In reference to claim 10, Hudson discloses that the insulating centraliser 53 is disposed within 50 metres, more preferably still within 10 metres, of the lower end of the second run of downhole metallic pipe 52 (Fig. 4, the centraliser 53 is shown extending to the lower end of pipe 52).
In reference to claim 11, Hudson discloses that an insulating layer 53 is provided on an outer surface of the first run of downhole metallic pipe 3’ in the region of the lower end of the second run of downhole metallic pipe 52 (Fig. 4).
In reference to claim 19, Hudson discloses that the repeater apparatus 55 comprises a harvesting device for harvesting electrical power from the downhole metallic structure 52/3’ (par. 0058).
In reference to claim 20, Hudson discloses that the well installation comprises a cathodic protection system for applying cathodic protection currents to the downhole metallic structure 52/3’ (par. 0059) and the harvesting device 55 is arranged for harvesting electrical power from the cathodic protection currents (pars. 0058 and 0059).

In reference to claim 22, Hudson discloses that the harvesting device (par. 0058) is electrically connected to the metallic structure 52/3’ at a first location and to the metallic structure 52/3’ at a second location spaced from the first location (Fig. 4), the first and second locations being chosen such that, in use, there is a potential difference therebetween due to the electric current flowing in the structure (Fig. 4, par. 0058); and the harvesting module being arranged to harvest electrical energy from the electric current (par. 0058).

In reference to claim 25, Hudson discloses a wireless communication enabled well installation construction method, the well installation comprising downhole metallic structure 52/3’ and downhole repeater apparatus 55 for receiving signals and in response transmitting signals onwards (par. 0071), the repeater apparatus 55 being arranged for at least one of receiving the signals by picking up electrical signals from the downhole metallic structure 52/3’ and transmitting the signals onwards by applying electrical signals to the downhole metallic structure 52/3’ (par. 0071), 
wherein the method comprises 
installing downhole metallic structure 52/3’ which comprises first and second runs of downhole metallic pipe provided in a borehole (Fig. 4), the first run of downhole metallic pipe 3’ being provided within the second run of downhole metallic pipe 52 so as to define an annulus between the first and second runs of downhole metallic pipe (Fig. 4); and 

In reference to claim 26, Hudson discloses a situation where no communications equipment is provided in the well installation for making use of the repeater apparatus 55 at the time when the well construction is completed (Fig. 4, no other equipment is provided), but rather the repeater apparatus 55 is installed to provide a communications backbone for future use (Fig. 4).

In reference to claim 30, Hudson discloses a well installation comprising downhole metallic structure 52/3’ and downhole repeater apparatus 55 for receiving signals and in response transmitting signals onwards (par. 0071), the repeater apparatus 55 being arranged for at least one of receiving the signals by picking up electrical signals from the downhole metallic structure 52/3’ and transmitting the signals onwards by applying electrical signals to the downhole metallic structure 52/3’ (Fig. 4, par. 0071), wherein 
the downhole metallic structure 52/3’ comprises first and second runs of downhole metallic pipe provided in a borehole (Fig. 4), the first run of downhole metallic pipe 3’ being provided within the second run of downhole metallic pipe 52 so as to define an annulus between the first and second runs of downhole metallic pipe (Fig. 4), the first run of downhole metallic pipe 3’ extending further into the borehole than the second run of downhole metallic pipe 52 (Fig. 4), such that the second run of downhole metallic pipe 52 has a lower end past which the first run of downhole metallic pipe 3’ extends and the repeater apparatus 55 is disposed in the region of the lower end of the second run of downhole metallic pipe 52 and arranged for at least one of picking up signals from the downhole metallic structure 52/3’ in the region of said lower end and applying signals to the downhole metallic structure 52/3’ in the region of said lower end (Fig. 4, par. 0071).

In reference to claim 34, Hudson discloses that the repeater apparatus 55 comprises a pair of contacts, one contact in the pair mechanically and electrically contacting with the first run of downhole metallic pipe 3’ and another contact in the pair mechanically and electrically contacting with the second run of downhole metallic pipe 52 for at least one of picking up signals from and applying signals to the downhole metallic structure 52/3’ (Fig. 4, par. 0071).

Allowable Subject Matter
Claims 4, 8, 12, 13, 15-18, 23, 24, 27, 28 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 31 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al. (US Patent Application Publication No. 2010/0181067) discloses a similar system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



1/26/21